DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 29 June 2021 has been entered. Claims 1-6 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element”.  This limitation is unclear because it appears from the applicant’s specification and the drawings that the smallest space through which the fluid flows downstream of the seat portion is at the 
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ittlinger et al (US 2008/0047621) in view of Parker (US 2,431,769).
Regarding Claim 1, Ittlinger et al discloses a check valve (Figure 2).  The valve comprising: 
a seat member (together 2, 9 and 18 of Figure 2) at a channel of a fluid (Figure 2), the seat member including a large-diameter portion (18), a small-diameter portion (2), and a seat portion (9), the large-diameter portion (18) and the small-diameter portion (2) being at an inner periphery of the seat member (the inner walls of each), the seat portion being between the large-diameter portion and the small- diameter portion (9 is located between 2 and 18); 
a valve element (generally at 10) pressed against the seat portion to close the channel (Figure 2), the valve element (generally at 10) including a valve head portion (11) and a guide portion (12), the guide portion being farther from the seat portion than the valve head portion (Figure 1), and the guide portion having a diameter larger than the valve head portion (Figure 1); and 
a casing (generally at 1) including a valve chest (at 4 generally) accommodating the valve element such that the valve element is movable in an axial direction (Figure 2), wherein: 

a space through which the fluid flows is formed between the large-diameter portion and the valve element (Figure 2); and 
the diameter of the large-diameter portion is equal to or less than 1.2 times the diameter of the valve element (Figure 2),
but fails to expressly disclose where a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element.
Parker teaches a check valve (Figure 1) with a seat member (8) the seat member having a large diameter portion (18), a small diameter portion (4) and a seat portion (generally at 8) and a valve element (11) including a valve head portion (to the left) and a guide portion (21) where the smallest space through which the fluid flows downstream of the seat portion is between the large diameter portion (18) and the valve head of the valve element (Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ittlinger et al to incorporate the teachings of Parker to where a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element.  Doing so would allow buffering the opening and closing of the valve to protect the valve from impacting the seat and reduce valve chattering, as taught by Parker (Col 3, lines 31-37).
Regarding Claim 4, Ittlinger et al disclose an end portion of the large-diameter portion (the angle that transitions from 18 to 32) opposite to the seat portion is curved as to spread outward in a .  
Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ittlinger et al (US 2008/0047621) in view of Rehn (US 163, 255), in further view of Parker (US 2,431,769).
Regarding Claim 2, Ittlinger et al discloses a check valve (Figure 2).  The valve comprising: 
a seat member (together 2, 9 and 18 of Figure 2) at a channel of a fluid (Figure 2), the seat member including a large-diameter portion (18), a small-diameter portion (2), and a seat portion (9), the large-diameter portion (18) and the small-diameter portion (2) being at an inner periphery of the seat member (the inner walls of each), the seat portion being between the large-diameter portion and the small- diameter portion (9 is located between 2 and 18); 
a valve element (generally at 10) pressed against the seat portion to close the channel (Figure 2); the valve element (generally at 10) including a valve head portion (11) and a guide portion (12), the guide portion being farther from the seat portion than the valve head portion (Figure 1), and the guide portion having a diameter larger than the valve head portion (Figure 1); and 
a casing (generally at 1) including a valve chest (at 4 generally) accommodating the valve element such that the valve element is movable in an axial direction (Figure 2), wherein: 
the large-diameter portion has an inner diameter larger than an outer diameter of the valve element which enters into the large-diameter portion in the axial direction (Figure 2; where 12 fits within 18); 
a space through which the fluid flows is formed between the large-diameter portion and the valve element (Figure 2); but fails to expressly disclose 
a peripheral wall of the large-diameter portion includes an additional passage having a sectional area that increases from an upstream side toward a downstream side along flow of the fluid; and  

Rehn teaches a flow regulator (Figure 1) with a diameter portion (p; where Ittlinger et al discloses where the diameter portion is a large diameter portion), where a peripheral wall includes the diameter portion includes an additional passage (see Annotated Figure A) having a sectional area that increases from an upstream side toward a downstream side along flow of the fluid (see Annotated Figure A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ittlinger et al to incorporate the teachings of Rehn to provide for a peripheral wall of the large-diameter portion includes an additional passage having a sectional area that increases from an upstream side toward a downstream side along flow of the fluid.  Doing so would be combining prior art elements according to known methods (the flow passages of Rehn with the check valve of Ittlinger et al) to yield predictable results (to allow for a greater flow of fluid once past the valve seat of Ittlinger et al).

    PNG
    media_image1.png
    259
    686
    media_image1.png
    Greyscale

Annotated Figure A


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ittlinger et al, as modified by Rehn to incorporate the teachings of Parker to where a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element.  Doing so would allow buffering the opening and closing of the valve to protect the valve from impacting the seat and reduce valve chattering, as taught by Parker (Col 3, lines 31-37).
Regarding Claim 3, Rehn teaches where the additional passage comprises a plurality of additional passages arranged symmetrically about a center axis of the large-diameter portion (Annotated Figure A).  
Regarding Claims 5-6, Ittlinger et al disclose an end portion of the large-diameter portion (the angle that transitions from 18 to 32) opposite to the seat portion is curved to spread outward in a radial direction as the end portion of the large-diameter portion extends away from the seat portion (the angle that transitions from 18 to 32).  
Response to Arguments
Applicant's arguments filed 26 June 2021 have been fully considered but they are not persuasive.
First, Applicant argues that Ittlinger et al fail to disclose the amendments to Claim 1.  However, as discussed above, Ittlinger et al disclose where the valve element (generally at 10) including a valve head portion (11) and a guide portion (12), the guide portion being farther from the seat portion than 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ittlinger et al to incorporate the teachings of Parker to where a smallest space through which the fluid flows downstream of the seat portion is between the large-diameter portion and the valve head portion of the valve element.  Doing so would allow buffering the opening and closing of the valve to protect the valve from impacting the seat and reduce valve chattering, as taught by Parker (Col 3, lines 31-37).
Next, Applicant argues Ittlinger et al fails to disclose the newly amended claim limitations for Claim 2, as well as it would not be obvious to modify Ittlinger et al to teach the newly amended limitations.  However, Ittlinger et al as modified by Parker teach the newly amended limitations as already discussed. And Parker teaches providing a small flow path to buffer the closing of the valve and reduce chattering as discussed at Col 3, lines 31-37.
Therefore, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753